DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amended response, filed August 24, 2021. 
Claims 1, 4, 6, 9, 11, 14 and 19 have been amended.
Claims 2, 3, 7, 8, 12, 13, 17 and 18 have been cancelled.
Claims 1, 4-6, 9-11, 14-16, 19 and 20 are now pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 19, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4-6, 9-11, 14-16, 19 and 20 (renumbered 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a synchronization method performed by a transmitting device, and independent Claim 11, directed to a transmitting device that comprises the structure to perform operations that are functionally similar to those performed by the transmitting device in the method of claim 1, the prior art of record teaches a transmitting device determining sampling positions according to a preset sampling method, sampling partial data from a compression buffer according to the 
The prior art of record teaches repeating a pattern at a location that performs sampling, as may be seen in Oh et al, U.S. Patent Application Publication No. 20140016653 A1 (e.g., ¶ [0089]), Huang et al, U.S. Patent Application Publication No. 20130114645 A1 (e.g., ¶ [0023]), and Babu et al, U.S. Patent Application Publication No. 20140348270 A1 (e.g., ¶ [0067]). 
The prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitation determining, by the transmitting device, the sampling positions according to preset pattern position information.
Regarding independent Claim 6, directed to a synchronization method performed by a receiving device, the prior art of record teaches a receiving device determining sampling positions according to a preset sampling method, sampling partial data from a decompression buffer to generate a checksum after receiving an UDC compressed data packet, comparing a checksum in the UDC compressed data packet and the generated checksum, and determining if a compression buffer and the decompression buffer are in sync according to a result of the comparison. Such teachings may be seen in Liu, above (e.g., FIGS. 3-5, 7, 8 and ¶ [0005] [0020] [0023] [0026] [0027] [0029] [0030]).

The prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitation determining, by the receiving device, the sampling positions according to preset pattern position information.
Claims 4-5, dependent from Claim 1, Claims 9-10, 16, 19 and 20, dependent from Claim 6, and Claims 14-15, dependent from Claim 11, are also allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471